Citation Nr: 1223962	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  10-23 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a bilateral eye disorder diagnosed as an allergic reaction, to include as due to herbicide exposure or secondary to service connected disabilities.

2.  Entitlement to service connection for a bilateral eye disorder diagnosed as an allergic reaction, to include as due to herbicide exposure or secondary to service connected disabilities.

3.  Whether new and material evidence has been received with respect to a claim of service connection for a low back disability, to include as due to herbicide exposure or secondary to service connected disabilities.

4.  Entitlement to service connection for a low back disability to include as due to herbicide exposure or secondary to service connected disabilities.

5.   Whether new and material evidence has been received with respect to a claim of service connection for a neck disability, to include as due to herbicide exposure or secondary to service connected disabilities.

6.  Entitlement to service connection for a neck disability, to include as due to herbicide exposure or secondary to service connected disabilities.

7.  Whether new and material evidence has been received with respect to a claim of service connection for a prostate disorder with loss of sphincter control, to include as due to herbicide exposure or secondary to service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, K.J.


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Waco, Texas that denied the petitions to reopen for new and material evidence.  The Veteran was afforded a March 2012 Travel Board hearing before the undersigned.  A transcript of the hearing is associated with claims folder.  

The Veteran also appealed the denial of service connection for heart disease in the June 2009 RO decision.  In August 2011, the RO awarded service connection for heart disease.  As this rating action results in a full grant of the benefit sought, this issue is no longer on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The claimed bilateral eye disorder is based upon the Veteran's description of eye symptoms in the context of allergic reactions, as opposed to an ophthalmological disorder.  The Board has expanded the issue to include a bilateral eye disorder diagnosed as an allergic reaction.  

A review of the Virtual VA paperless claims processing system does not show any pertinent records that have not already been associated with the physical claims folder.  

The March 2011 VA examination report indicated that the Veteran's service connected heart disease precluded full time employment.  The issue of a total disability rating based upon individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for a bilateral eye disorder, back disability, and neck disability and petition to reopen a claim for service connection for a prostate disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The RO denied the Veteran's original claims of service connection for a bilateral eye disorder, back disability, and neck disability in a June 2004 rating decision; he filed a December 2004 notice of disagreement and the RO issued a June 2005 statement of the case (SOC) with instructions on how to perfect an appeal. 

2.  The Veteran did not file a substantive appeal to the June 2005 SOC; no new and material evidence was received during the applicable appeal period following issuance of the SOC, and the June 2004 RO decision became final for these issues.

3.  The evidence received since the June 2004 RO decision when viewing in conjunction with the evidence previously of record relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The June 2004 rating decision denying the application to reopen the claims of service connection for a bilateral eye, low back, and neck disabilities became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2011).

2.  The additional evidence presented since June 2004 rating decision is new and material, and the claims of service connection for a bilateral eye, low back, and neck disabilities are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his petitions to reopen claims for service connection for bilateral eye disorder, low back disability, and neck disability.  Therefore, no further development with respect to these matters decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2011) or 38 C.F.R. § 3.159 (2011).

New and Material Evidence

In January 2009, the Veteran sought to reopen the previously denied claims for service connection for a bilateral eye, low back, and neck disabilities.  The RO denied such requests in the June 2009 rating action that is the subject of the instant appeal.

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

As the Veteran's petition to reopen was received after August 29, 2001, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.

The regulatory definition of new and material evidence means evidence not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

However, if new and material evidence was received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case (SOC) or prior to an appellate (Board) decision (if an appeal was timely filed)), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. at 468 (2009).

"[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Rather, it is simply "a component of the question of what is new and material evidence," and should be informed by the question of whether the "evidence could, if the claim were reopened, reasonably result in substantiation of the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  New and material evidence is not required "as to each previously unproven element of a claim."  Id. at 120.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claim.

The claimed disabilities were all previously denied in a June 2004 rating decision.  The Veteran filed a notice of disagreement, and the RO issued a June 2005 SOC.  He did not perfect an appeal, and the claims were closed by VA.  

However, in determining the finality of previous rating decisions, the Board must consider the provisions of 38 C.F.R. § 3.156(b).  In this instance, there was no evidence submitted within 60 days of the June 2005 SOC, and the June 2004 rating decision became final.  Bond, supra.; 38 C.F.R. § 3.156(b).  

The evidence of record at the time of the June 2005 SOC included the following: service treatment records, VA treatment records from 1996 through 2004, April 1990 and January 2005 VA spine examination reports, and various written statements by the Veteran.  

For the claimed bilateral eye disorder, service treatment records from October 1966 showed that the Veteran was hospitalized for dermatitis related to poison ivy.  He initially complained about swollen eyelids that became pruritic.  He did not respond to Benadryl and was hospitalized for approximately nine days.  He was diagnosed with dermatitis that was likely related to poison ivy.  

VA treatment records from September 1996 showed that the Veteran presented to the emergency room complaining about eye swelling and facial pain.  He was assessed as having allergies and given medication.  

VA treatment records, dated in April 1998, reflected that the Veteran requested an allergy shot.  VA provided multiple allergies shots in 1999 and 2000.  

In regards to the low back disability, evidence of record at that time included service treatment records and April 1990 and January 2005 VA examination reports.  Service treatment records from August 1966 document an instance of low back pain after lifting pots and pans.  The examiner assessed tender paralumbar spasm.  The VA spine examination from 1990 concluded that the Veteran had intermittent low back pain "principally beginning" with a post service injury.

In January 2005, VA reexamined the Veteran's claimed lumbar spine disability.  The examiner noted that the Veteran had a low back strain during service that resolved.  However, he commented that additional records are necessary before a "firm conclusion" could be made regarding the etiology.  

For the cervical spine disability, VA treatment records from September 2000 showed that the Veteran had a long history of neck pain affecting his left arm.  He was assessed as having cervical stenosis at C3/4.  In July 2002, he underwent neck surgery.  The operative report included a history of neck pain with radiation to both shoulders since 1997.  His primary complaint was weakness in his upper extremities.  

The newly submitted evidence since the June 2005 SOC includes several VA treatment records from 2008 reflecting treatment for allergies, private chiropractic records from May 2009, and March 2012 hearing testimony.  

VA treatment records reflected that the Veteran continued to have severe allergies causing watery eyes, in addition to sinus drainage, burning, and itching symptoms.  

Private chiropractic records, dated in May 2009, showed that the Veteran complained about chronic low back pain and pain in between his shoulders.  It interfered with his occupation.  He stated that he last sought medical attention for it years ago.     

At the March 2012 hearing, the Veteran reported he initially had problems with his eyes, back, and neck in service.  He described his face breaking out and his eyes swelling shut.  Since then, he had irritation in both of his eyes and drainage from his eyes and nose.  He sought medical attention for it on several occasions, but the only treatments he found effective were steroidal injections.  He also recalled having back problems beginning in 1968 and seeking chiropractic treatment.  He continued to have back pain.  Although he did not seek medical attention for neck pain during service, he had trauma to his neck during combat exercises.  He stated that his   neck pain began in service and that he sought chiropractic treatment for neck problems immediately following service.  

The Board finds that the newly generated evidence suggests that the Veteran had a continuity of symptomatology beginning in service for his claimed bilateral eye, low back, and neck disabilities.  38 C.F.R. § 3.303(b).  Thus, this evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA compensation and pension examination is necessary.  See Shade, 24 Vet. App. 110. 

The Board accordingly finds that new and material evidence has been received to reopen the claims for service connection for bilateral eye, low back, and neck disabilities.  Hence, the appeal to this extent is allowed. 


ORDER

As new and material evidence to reopen the claim of service connection for a bilateral eye disorder diagnosed as allergies has been received, the appeal to this extent is allowed. 

As new and material evidence to reopen the claim of service connection for a low back disability has been received, the appeal to this extent is allowed. 

As new and material evidence to reopen the claim of service connection for a neck disability has been received, the appeal to this extent is allowed. 


REMAND

For the reopened claim for service connection for a bilateral eye disorder, service treatment records document a severe dermatological reaction affecting both eyes and resulting in hospitalization.  The newly submitted evidence contains statements suggesting a continuity of symptomatology of allergy type symptoms affecting the eyes and nose that began in service.  A medical examination is necessary to determine whether the claimant has a bilateral eye disorder or allergic disorder related to service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In addition, review of the service treatment records from October 1966 shows that the Veteran had an allergic reaction necessitating inpatient treatment at the Irwin Army Hospital in Fort Riley, Kansas.  It is unclear if the RO attempted to locate these inpatient treatment records.  Since these records are in Federal custody, an attempt to obtain these inpatient records must be made as detailed below.  See 38 C.F.R. § 3.159(c)(2), (c)(3); See Bell v. Derwinski, 2 Vet. App. 611 (1992).   

At the hearing, the Veteran also referred to private allergy treatment from Dr. G.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain them.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2011).  The Veteran should be requested to identify these records with appropriate releases or submit any such records in his possession.  

For the claimed back and neck disabilities, service treatment records document an instance of back strain, and the Veteran reported being struck in the neck several times during combat training.  He stated that he has had a continuity of symptomatology of neck and back pain beginning in service and sought chiropractic treatment shortly after separation.  As the newly submitted evidence includes statements suggesting a continuity of symptomatology of back and neck pain beginning in service, a medical examination is necessary to determine whether the Veteran has a back or neck disability related to service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record suggests that there may be pertinent outstanding VA treatment records for the low back disability.  Review of the April 1990 VA examination report reflected that the Veteran had occasional mild low back pain beginning in service and that he had a back injury in 1975.  He reported having treatment at the VA Medical Center located in Dallas, Texas (Dallas VAMC) in connection with the 1975 injury.  He also reported treatment at the Dallas VAMC during the 1980s for low back pain.  An attempt must be made to obtain these Dallas VAMC treatment records as detailed below.  See 38 C.F.R. § 3.159(c)(2), (c)(3); see Bell, supra.  

In addition, the Veteran referred to having private chiropractic treatment immediately following service.  Any outstanding records pertaining to back or neck treatment immediately following service would be useful.  The RO/AMC should request the Veteran to provide all information relating to his chiropractic treatment history.  38 C.F.R. § 3.159(e)(2) (2011). 

For the petition to reopen a claim of service connection for a prostate disorder, it appears that there are pertinent outstanding medical records.  At the March 2012 hearing, the Veteran reported having urological treatment at Baylor Hospital and referenced treatment by Dr. G.  He also indicated that medical providers have suggested a relationship between his spine disability and his bowel disorders.  A remand is required to obtain these records.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with the appropriate authorizations for the release of private medical records and request that he complete authorizations for all private (non-VA)  medical providers furnishing recent treatment for his bilateral eye disorders, low back, neck, and urological disorders and if possible, all information pertaining to chiropractic treatment prior to 1975.   

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

2.  Request all medical records from the Dallas VAMC reflecting treatment for back pain beginning in 1975 and  VAMC records for all treatment beginning September 2009 through the present.

Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.  If such records cannot be obtained, make a formal finding of unavailability documenting efforts made to retrieve these records and their results.  Inform the Veteran about the missing VA treatment records, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

3.  Contact the appropriate records custodian to obtain the Veteran's October 1966 inpatient treatment records from the Irwin Army Hospital in Fort Riley, Kansas.

Efforts to obtain service records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.  If such records cannot be obtained, make a formal finding of unavailability documenting efforts made to retrieve these records and their results.  Inform the Veteran about the missing service hospital records, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

4.  After associating all medical records generated from the instructions above with the claims folder, schedule the Veteran for a VA examination to determine whether he has an allergy disorder affecting his eyes that is related to service.  The examiner should review the claims folder and note such review in the examination report or addendum.  Any indicated tests or diagnostic studies should be undertaken. 

The examiner should carefully review service treatment records from October 1966 documenting his in-service allergic reaction, which initially manifested as severe swelling in both eyelids.  

The examiner should then provide opinions as to whether any current allergic disorder, described as purulent discharge from the eyes and sinus drainage is at least as likely as not (50 percent probability or more), to have had its onset in service or is otherwise related to a disease or injury in active duty service.  
 
In making these determinations, it is essential that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  

The examiner is advised the Veteran is competent to report his symptoms and history.  His report of symptoms cannot be rejected solely on the basis of a lack of contemporaneous medical treatment.  If the examiner rejects the Veteran's reports he must provide a reason for doing so, aside from an absence of contemporaneous medical treatment.  

If the examiner cannot express an opinion without resorting to speculation, he or she should so state and explain why a non-speculative opinion cannot be rendered.  If there is outstanding evidence that would generate a non-speculative opinion, he or she is asked to identify it. 

5.  After associating all medical records generated from the instructions above with the claims folder, schedule the Veteran for an examination to evaluate the etiology of his current low back disability.  

The entire claims file, including a copy of this remand, must be made available to the examiner(s) for review. 

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  The examiner directed to review service treatment records from August 1966 showing treatment for lumbar strain.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and specifically address each of the following:

(i) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a current low back disability that had its onset in service or is otherwise related to active service or was initially manifested within a year of separation.    

(ii) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a current low back disability that is proximately due to service-connected heart disease, right hip, and/or bilateral ankle disabilities.  

(iii) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a current low back disability that is aggravated (made permanently worse beyond its natural progression) by his service connected heart disease, right hip, and/or bilateral ankle disabilities.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

For the issue of secondary service connection, the examiner is instructed to provide separate responses, one addressing a secondary relationship and the other addressing the possibility of aggravation.  

In making these determinations, it is essential that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  

The examiner is advised the Veteran is competent to report his symptoms and history.  His report of symptoms cannot be rejected solely on the basis of a lack of contemporaneous medical treatment.  If the examiner rejects the Veteran's reports he must provide a reason for doing so, aside from an absence of contemporaneous medical treatment.  

If the examiner cannot express an opinion without resorting to speculation, he or she should so state and explain why a non-speculative opinion cannot be rendered.  If there is outstanding evidence that would generate a non-speculative opinion, he or she is asked to identify it. 

6.  After associating all medical records generated from the instructions above with the claims folder, schedule the Veteran for an examination to evaluate the etiology of his current neck disability.  

The entire claims file, including a copy of this remand, must be made available to the examiner(s) for review. 

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  The examiner must consider the Veteran's reports of being struck on the neck during service and presume his description of the injury is accurate.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and specifically address each of the following:

(i) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a current neck disability that had its onset in service or is otherwise related to active service or was initially manifested within a year of separation.  

(ii) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a current neck disability that is proximately due to service-connected heart disease, right hip, and/or bilateral ankle disabilities.  

(iii) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a current neck disability that is aggravated (made permanently worse beyond its natural progression) by his service connected heart disease, right hip, and/or bilateral ankle disabilities.   If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

For the issue of secondary service connection, the examiner is instructed to provide separate responses, one addressing a secondary relationship and the other addressing the possibility of aggravation.  

In making these determinations, it is essential that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  

The examiner is advised the Veteran is competent to report his symptoms and history.  His report of symptoms cannot be rejected solely on the basis of a lack of contemporaneous medical treatment.  If the examiner rejects the Veteran's reports he must provide a reason for doing so, aside from an absence of contemporaneous medical treatment.  

If the examiner cannot express an opinion without resorting to speculation, he or she should so state and explain why a non-speculative opinion cannot be rendered.  If there is outstanding evidence that would generate a non-speculative opinion, he or she is asked to identify it. 

7.  The RO/AMC should review the examination reports to ensure that they contain all information and opinions requested in this remand. 

8.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


